Title: La Corbiere to John Adams: A Translation, 17 March 1781
From: La Corbiere, M.
To: Adams, John



Sir
Turin, 17 March 1781

I just read in the Gazette de Berne, No. 20, dated the 10th of March from The Hague, that your Excellency is currently in Holland occupied in raising a loan of 1 million florins for the United States of America. I suspected that such an operation was taking place so I had the honor to write to Doctor Franklin on the 7th of this month, a copy of which I take the liberty of enclosing here, in order that your Excellency can determine whether my proposal would not be better received by the public than a loan at 5 percent. If this is the case, I will send the proposal, or better still, I can come immediately to Holland to confer with your Excellency because these sorts of negotiations are better served through conversation than through correspondence, especially since the enclosed letter contains only a succinct extract. I believe that Your Excellency will be pleased with the novelty and appeal of my plan: there are 10 years of annuities, nine years of annuity interest which are in coupons payable to the bearer, and the twentieth lasts until the death of the lenders. While awaiting orders, I have the honor to be very respectfully, your very humble and very obedient servant

De La Corbiere
poste restante à Turin



P.S. I presume, should I have to make a trip to Holland, that your Excellency will permit it only at my own expense, and that if my proposal is put to use, I will be paid a commission which could be arranged by Messieurs Fizeaux & Grand. They can be the judges of the success of the proposal after the communication that I believe will be made to them by agreeing to choose their house for annuity payments made in Holland, and I will say to direct letters to Genoa, because it is a necessary precaution in this city of partisans of
The said C.

